DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3 and 9–11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP H06-232047 A) in view of Smith et al. (US Pub. 2006/0281310).
Claim 1: Yamada discloses a rotor (12) having:
at least one secondary winding (20);
a substrate holder (17) with a substrate holder surface (17, fig. 1) and fixing elements for fixing the substrate (para. 15, “electric load for . . . holding a semiconductor wafer,” i.e. a magnetic chuck);
a rotary shaft (12) configured to rotate the substrate holder around a rotary axis (via 13, 14, 15, 16);
at least one electric heater for heating the substrate holder surface (21); and
a stator (11) having:

a ring-shaped base (11, 16),
wherein the rotary shaft of the rotor is arranged at least partially inside the ring-shaped base (fig. 1),
wherein a current and/or a voltage is induced in the at least one secondary winding by the at least one primary winding (see discussion of 20 and 24 in paras. 15–16), and
wherein the current and/or voltage induced in the at least one secondary winding powers the at least one heater and/or cooler to heat and/or cool the substrate holder (via 22).
Yamada does not disclose its rotary shaft being configured to couple in a fully automated manner with a drive shaft to transfer momentum from the drive shaft to the rotary shaft to rotate the substrate holder around the rotary axis. Instead, Yamada employs an annular thrust magnetic bearing 16 that works in conjunction with a thrust disk 15 that, based on fig. 1, does not appear to be readily removable.
However, Smith disclose an analogous substrate holder (110) with a rotary shaft (112) configured to couple in a fully automated manner (see para. 34 discussing quick and easy removal and replacement via plurality of pins 304, with more details regarding notch 306 and shaft 312 in para. 35 and fig. 3) with a drive shaft (210) to transfer momentum from the drive shaft to the rotary shaft to rotate the substrate holder around the rotary axis (para. 34, “the shaft 112 of the substrate support 110 may be coupled to the rotor 210”; para. 28, “the motor 208 provides rotary motion to the substrate support 110 via a rotor 210 that is coupled to a shaft 209 of the motor 208”).
Therefore, it would have been obvious to one of ordinary skill in the art to replace the magnetic bearing arrangement of Yamada with the shaft coupling arrangement of Smith to allow for the quick and easy removal and replacement of the substrate holder.
Commentary: The Office construes “in a fully automated manner” to mean, in at least some accordance with Applicant’s disclosure, that the rotary shaft can be coupled with a robot, but this has limited patentable weight since a hypothetical robot could perform any reasonable manipulative task. However, it is also reasonable to interpret this as meaning that the rotary shaft can be coupled to the drive shaft without disassembling the entire apparatus, i.e. having the apparatus un-become itself, which would render it not reading on the claim.
Also, the Office recognizes that Yamada explains that it chooses its thrust disk 15 and annular thrust magnetic bearing 16 because it prevents dust generation (para. 14). While Applicant may argue that this teaches away from the proposed modification of Yamada with Smith, the Office finds that one of ordinary skill in the art would have been willing to sacrifice the dust prevention of the magnetic thrust disk for the benefit of quick and easy removal and replacement of the substrate support as taught by Smith.
Claim 2: Yamada discloses the at least one primary winding being arranged on a base surface (24 on 23/11).
Claim 3: Yamada discloses the at least one primary winding being arranged inside the base (24 being within 23 as depicted in fig. 1 qualifies as being “inside” the base).
Claim 9: Yamada discloses the at least one primary winding and the at least one secondary winding being configured as cylinder coils (see 20 and 24 in fig. 1).
Claim 10: Yamada discloses the at least one primary winding and the at least one secondary winding being arranged concentrically in relation to the rotary axis (see 20 and 24 in relation to 12 fig. 1).
Claim 11: Yamada discloses the at least one primary winding begin arranged on an inner base surface of the base facing the rotary shaft (see 24 facing 12 out from 23 in fig. 1) and the at least one secondary winding being arranged on a shaft surface of the rotary shaft facing the inner base surface (see 20 facing 11 out from 19 in fig. 1).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Smith as applied to claim 1 above, and further in view of Geyling et al. (US Pat. 5,881,208) and Simon et al. (US Pub. 2008/0204182).
Yamada does not disclose a measuring device for measuring the temperature of the heater, the substrate holder, the substrate holder surface and/or the substrate; and a device for transmitting the temperature measurements for the heater, the substrate holder, the substrate holder surface and/or the substrate from the rotor to the stator via the inductive coupling between the at least one primary winding and the at least one secondary winding.
However, Geyling discloses a similar silicon wafer processor with a measuring device (24) for measuring the temperature of a heater, a substrate holder, a substrate holder surface and/or a substrate (col. 9, lns. 1–34 describe how sensor 24 measures the temperature near each of these). The advantage of this feature is that it provides feedback to ensure that the wafer is being heated to a desired temperature.
Additionally, Simon discloses an inductive coupling of a primary winding (2) on a stator (3, 4) and a secondary winding (22) on a rotor (21, 23) that allows both for electric power transfer (discussed e.g. in para. 26) as well as data transmission (see the discussion of higher frequency signals in paras. 17, 18, and 34). The advantage of this feature is that it utilizes the same inductive connection for both power and data transmission. One of ordinary skill in the art would appreciate that the generic data transmission discussed in Simon would apply to a temperature measuring device like that in Geyling.
Therefore, it would have been obvious to one of ordinary skill in the art to add the temperature measuring device of Geyling on or near the substrate holder of Yamada, and to employ the high frequency signal taught by Simon to allow the temperature measuring device to transmit data through the primary and secondary windings of Yamada.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571)272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761